DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2 through 5, filed 12/13/2021, with respect to 1-6, 8-14, and 16-20 have been fully considered and are persuasive.  The 112 rejection of 09/14/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Yu discloses a method [0030], comprising: determining, by a sensor (Fig. 8 & 9, 1a-1d), a respective position of the sensor among a series of sensors (Fig. 8 & 9, [0049]); and based on a result of the determining, the sensor [0049], performing either: a first procedure responsive to the result of the determining indicating the sensor being a first sensor in the series of sensors, or a second procedure responsive to the result of the determining indicating the sensor not being the first sensor in the series of sensors [0050], wherein the determining of the respective position of the sensor among the series of sensors [0042] comprises either: determine that the sensor is the first sensor in the series of sensors responsive to a first input/output (I/O) pin, of the sensor being connected to a ground wire or a power wire [0013, 0049-0055]; determine that the sensor is not the first sensor in the series of sensors, responsive to the first I/O pin being connected to another sensor in the series of sensors [0013, 0049-0053]. 
While Yu generally discloses using the sensors to transmit data of a sensed parameter (Para [0036]) Yu fails to specifically teach: wherein the first procedure comprises transmitting sensing data of 
Both Yu, Jiang, and any other reference fail to teach wherein a respective binary value of a first voltage level on a first pin of the sensor or a second voltage level on a second pin of the sensor is a first value responsive to the first pin or the second pin being connected to an electrical ground, and wherein the respective binary value of the first voltage level on the first pin or the second voltage level on the second pin is a second value responsive to the first pin or the second pin being unconnected with the first voltage level or the second voltage level being floating. It is for this reason Claim 1 and its dependencies are allowed.
Regarding Claim 13, Yu teaches: An apparatus (Para [0072]), comprising: a sensor (Fig. 6) comprising: a sensing circuit (Fig. 8) capable of sensing at least one parameter and generating sensing data of the sensed at least one parameter (Para [0003]); a physical contact hardware (Para [0002], [0116]); and a processing circuit coupled to the sensing circuit and the physical contact hardware (Para [0002], vehicle bus module 3), the processing circuit capable of: determining a respective position of the sensor among a series of sensors (Fig. 8 & 9, [0049]); and based on a result of the determining [0049], performing either: a first procedure responsive to the result of the determining indicating the sensor 
While Yu generally discloses using the sensors to transmit data of a sensed parameter ([0036]) Yu specifically fails to teach: wherein the first procedure involves the processing circuit transmitting the sensing data of the sensed at least one parameter via a second input/output (I/O) pin of the physical
contact hardware, and wherein the second procedure involves the processing circuit performing either or both of: receiving received data from a preceding sensor in the series of sensors via a first I/O pin of the physical contact hardware; and transmitting the sensing data and the received data via the second I/O pin. Yu also fails to teach the determination of respective positions based on binary values represented by first and second voltage levels.
However, in a related field, Jiang teaches distance sensing modules with sensors, where each module is capable of transmitting and receiving distance information from the preceding module: wherein the first procedure comprises transmitting sensing data of sensed at least one parameter via a second input/output (I/O) pin of the sensor (Para [0022], Fig. 1,12a-12b), and wherein the second procedure comprises either or both of: receiving received data from a preceding sensor in the series of sensors via a first I/O pin of the sensor; and transmitting the sensing data and the received data via the second I/O pin (Para [0023], Fig. 1, 12b-12c).
Yu as modified by Jiang fails to teach via physical contact hardware the determination of respective positions based on binary values represented by first and second voltage levels. 

All three references fail to teach the determination of respective positions based on binary values represented by first and second voltage levels. It is for this reason Claim 13 and its respective dependencies are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863